Case 8:17-cv-02453-PX Document 23 Filed 12/23/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

C.A. No. 8:17-cv-2453 (PX)
v.

BRADLEY C. MASCHO,

Defendant.

 

 

FINAL JUDGMENT AS TO DEFENDANT BRADLEY C. MASCHO
The Securities and Exchange Commission having filed a Complaint and Defendant
Bradley C. Mascho having entered a general appearance; consented to the Court’s jurisdiction
over Defendant and the subject matter of this action; consented to entry of this Final Judgment;
waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:

r
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 5 of the Securities Act of 1933
(“Securities Act”) [15 U.S.C § 77e] by, directly or indirectly, in the absence of any applicable
exemption:
(a) Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce

or of the mails to sell such security through the use or medium of any prospectus
Case 8:17-cv-02453-PX Document 23 Filed 12/23/19 Page 2 of 5

or otherwise;

(b) Unless a registration statement is in effect as to a security, carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery after sale; or

(c) Making use of any means or instruments of transportation or communication in
interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any Prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the
registration statement is the subject of a refusal order or Stop order or (prior to the
effective date of the registration statement) any public proceeding or examination
under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other Persons in active concert or

Participation with Defendant or with anyone described in (a).

I.
_ ITIS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
— restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78}(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240, 10b-5], by using any means or instrumentality of
Case 8:17-cv- .
ase 8:17-cv-02453-PX Document 23 Filed 12/23/19 Page 3 of 5

interstate commerce, Or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading, or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Ti.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 17(a) of the Securities Act [15
U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or instruments of
transportation or communication in interstate commerce or by use of the mails, directly or
indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements
Case 8:17-cv-02453-PX Document 23 Filed 12/23/19 Page 4of5

~

made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is liable for disgorgement of $37,700, representing profits gained as a result of the conduct
alleged in the Amended Complaint, together with prejudgment interest thereon in the amount of
$4,117.59, for a total of $41,817.59, provided, however, that this disgorgement and prejudgment
interest obligation shall be deemed satisfied by the entry of the order of restitution in the amount

of $4,824,131 in United States v. Bradley C. Mascho, Criminal No. PX-8-17-CR-00472-002.

V,
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.
Case 8:17-cv-02453-PX Document 23 Filed 12/23/19 Page 5of5

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 1] U.S.C. §523, the
allegations in the complaint are true and admitted by Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

VI.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

Vil.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

we
Dated: |}? ° \w aol

 

HONORABLE PAULA XINIS
UNITED STATES DISTRICT JUDGE
